[Cite as Cent. Accounting Sys., Inc. v. Comprehensive Post Acute Network, Ltd., 2014-Ohio-5081.]

                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




CENTRAL ACCOUNTING SYSTEMS,                             :
INC. d.b.a. HEALTH CARE
MANAGEMENT GROUP,                                       :          CASE NO. CA2014-03-082

        Plaintiff-Appellant,                            :                   OPINION
                                                                             11/17/2014
   - vs -                                               :

COMPREHENSIVE POST ACUTE                                :
NETWORK, LTD,
                                                        :
        Defendant-Appellee.
                                                        :



            CIVIL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              Case No. CV2013-05-1498



Finney Law Firm, Christopher P. Finney, Bradley M. Gibson, 4270 Ivy Pointe Blvd., Suite
225, Cincinnati, Ohio 45245, for plaintiff-appellant

Garvey Shearer Nordstrom, PSC, John J. Garvey III, R. Frederick Keith, 300 Buttermilk Pike,
Suite 336, Ft. Mitchell, KY 41017 and R. Frederick Keith, 715 Bakewell Street, Covington, KY
41011, for defendant-appellee



        PIPER, J.

        {¶ 1} Plaintiff-appellant, Central Accounting Systems, Inc., dba Health Care

Management Group (HCMG), appeals a decision of the Butler County Court of Common

Pleas issuing a stay in proceedings and ordering arbitration in the cause HCMG initiated

against defendant-appellee, Comprehensive Post Acute Network (the Company).
                                                                       Butler CA2014-03-082

       {¶ 2} HCMG is an Ohio corporation that offers various services in the health-care

industry.   The Company is an Ohio Limited Liability Company (LLC) comprised of

approximately 300 Members, one of which includes HCMG. In 1996, the Members formed

the Company to represent their collective interests. These collective interests include the

Company serving as a "'messenger model' managed care organization with respect to any

and all fee for service third party payor contracts." The Company was also formed to carry

out "case management services, Performance Improvement, Credentialing services and

other quality oversight as determined appropriate by the Executive Committee." The

Company's Executive Committee, which is comprised of elected Member representatives,

governs the decisions and business of the Company, and also negotiates contracts with third

parties.

       {¶ 3} HCMG filed a complaint against the Company alleging that it was entitled to

certain documentation regarding annual compilation reports, fees/remuneration paid to

Members or managers, and independent management agreements. HCMG alleged that the

Company had refused to produce the documentation to which it was entitled, and asked the

trial court to compel production. The Company moved the court to dismiss the complaint, or

in the alternative, to stay the proceedings and compel HCMG to participate in arbitration

according to an arbitration agreement between the parties.

       {¶ 4} The parties submitted memoranda in support of their respective positions, and

then offered oral arguments to the trial court as to whether arbitration was required. The only

issue before the trial court was the interpretation of the arbitration clause within the Fourth

Amended and Restated Operating Agreement, which HCMG signed as a Member. The trial

court issued a decision staying the proceedings after finding that the arbitration clause within

the Operating Agreement controlled, and that the claim filed by HCMG was subject to that

arbitration clause. HCMG now appeals the trial court's decision, raising the following
                                              -2-
                                                                          Butler CA2014-03-082

assignment of error.

        {¶ 5} THE TRIAL COURT ERRED BY COMPELLING ARBITRATION OF THE

DISPUTE BETWEEN A MEMBER AND THE COMPANY BECAUSE THE PLAIN

LANGUAGE OF THE ARBITRATION CLAUSE UNEQUIVOCALLY LIMITS ARBITRATION

TO DISPUTES "BETWEEN THE MEMBERS."

        {¶ 6} HCMG argues in its assignment of error that the trial court erred in its decision

to stay the proceedings and compel arbitration.

        {¶ 7} According to Ohio's Arbitration Act, R.C. Chapter 2711,

                 A provision in any written contract, except as provided in division
                 (B) of this section, to settle by arbitration a controversy that
                 subsequently arises out of the contract, or out of the refusal to
                 perform the whole or any part of the contract, or any agreement
                 in writing between two or more persons to submit to arbitration
                 any controversy existing between them at the time of the
                 agreement to submit, or arising after the agreement to submit,
                 from a relationship then existing between them or that they
                 simultaneously create, shall be valid, irrevocable, and
                 enforceable, except upon grounds that exist at law or in equity
                 for the revocation of any contract.1

R.C. 2711.01(A). R.C. 2711.02(B) provides that when a valid arbitration clause exists, a

court can stay the proceedings in the trial court, and R.C. 2711.03(A) permits a court to

compel arbitration.

        {¶ 8} Arbitration is a favored method of dispute resolution in the law. Williams v.

Aetna Fin. Co., 83 Ohio St.3d 464, 471 (1998). The strong public policy in favor of arbitration

is codified in Ohio's Arbitration Act, as quoted above, which requires a court to stay an action

if it involves an issue subject to an arbitration agreement. R.C. 2711.01(A); See also ABM

Farms, Inc. v. Woods, 81 Ohio St.3d 498, 500 (1998). Where there are doubts regarding the

application of an arbitration clause, such doubts should be construed in favor of arbitrability.


1. Division (B) applies to real estate transactions.


                                                       -3-
                                                                       Butler CA2014-03-082

Council of Smaller Enterprises v. Gates, McDonald & Co., 80 Ohio St.3d 661, 666 (1998).

       {¶ 9} A presumption favoring arbitration arises when the claim in dispute falls within

the scope of an arbitration provision. Union Township, Clermont County, v. Union Township

Professional Firefighters' Local 3412, 142 Ohio App.3d 542 (12th Dist.2001), citing Williams,

83 Ohio St.3d at 471. "An arbitration clause in a contract should not be denied effect unless

it can be said with positive assurance that the clause is not susceptible of an interpretation

that covers the asserted dispute." Union Township at 548. Interpreting the meaning and

construction of contracts involves a question of law which appellate courts review de novo.

Northland Ins. Co. v. Palm Harbor Homes, Inc., 12th Dist. Clinton No. CA2006-07-021, 2007-

Ohio-1655, ¶ 7. Therefore, the question of whether a particular claim is arbitrable is one of

law for this court to decide. Id.

       {¶ 10} HCMG signed the Operating Agreement which included the following arbitration

clause, in pertinent part, entitled Alternative Dispute Resolution.

              Any controversy or grievance between the Members relating to
              this Agreement, including without limitation any dispute
              concerning the contracted services offered by the Company,
              shall first be submitted to the Executive Committee for mediation.
              Any controversy which is not successfully mediated shall be
              submitted to arbitration in Cincinnati, Ohio, in accordance with
              the Commercial Arbitration Rules of the American Health
              Lawyers Association then in effect. The decision of the
              arbitrator(s) and any award pursuant thereto shall be final,
              binding and conclusive evidence on the parties as shall be non-
              appealable. Final judgment on such decision and any award
              may be entered by any court of competent jurisdiction.

       {¶ 11} HCMG asserts that the trial court erred in ordering arbitration because the

arbitration clause only applies to controversies or grievances "between the Members," rather

than to a dispute between a Member and the Company. However, and as the trial court

correctly determined, the arbitration clause, as a whole, has a broader reach than limitation to

only disputes between individual Members. We agree with the trial court that the arbitration


                                              -4-
                                                                               Butler CA2014-03-082

clause is broad and can be read to include HCMG's claim that it is entitled to certain

documents relating to the services offered by the Company.

        {¶ 12} While HCMG, as well as the dissent, focus on the fact that the Company is an

LLC comprised of Members, rather than simply a Member, we do not agree that such

designation removes the Company from the arbitration agreement. Instead, the plain

language of the arbitration agreement provides that any controversy or grievance between

Members regarding the Operating Agreement or any services offered by the Company are

subject to arbitration. The arbitration agreement expressly provides that any dispute "without

limitation" regarding services offered by the Company are to be arbitrated. We do not read

this broad clause to limit the arbitrability of a claim to only those between two Members.

Instead, we read the clause to include disputes between Members and the Company by

virtue of the all-inclusive language indicating that any controversy, grievance, or dispute

specific to the Operating Agreement or services offered by the Company would be arbitrated.

Such language indicating the involvement of the Company would inherently include the

Company as a potential party to the dispute, and therefore a party subject to the arbitration

clause.

        {¶ 13} The record indicates that HCMG signed the Fourth Amended Operating
                                                                                                         2
Agreement, and that such was adopted by the Company through its Executive Committee.

HCMG, in its complaint, relied upon various provisions within the Operating Agreement to

establish its entitlement to the requested documentation.                     HCMG also requested

documentation specific to services offered by the Company, including what fees and


2. While the record contains the Company's adoption of the Fifth Amended Operating Agreement, rather than a
copy of the Company's adoption of the Fourth, there is no dispute that the Company did not adopt the Fourth
Amended Agreement. Moreover, HCMG's complaint alleges that the Company is bound to certain duties listed
in the Fourth Amended Agreement, and the Company's answer did not deny that it had adopted the Operating
Agreement. Instead, the Company indicated in its answer that the Fourth Amended Operating Agreement was
its Operating Agreement.

                                                   -5-
                                                                         Butler CA2014-03-082

remuneration the Company paid to Members. Therefore, the subject matter of HCMG's suit

falls squarely within that which the parties agreed to arbitrate.

       {¶ 14} We also find that the disagreement between HCMG and the Company is

subject to the arbitration clause because such dispute is between Members. There is no

dispute in the record that HCMG is a Member of the Company. Nor is there any dispute that

the Company is comprised of Members. While the Company may also carry an LLC

designation, it is nonetheless still comprised of Members, its Executive Committee is

comprised of Member representatives, and the Company adopted the Operating Agreement

subjecting itself to the arbitration clause. Therefore, the dispute is in essence between

Members and the arbitration clause was reasonably determined to be applicable.

       {¶ 15} The arbitration clause in no way limits what disputes can be arbitrated, and

instead, uses broad language such as "any" and "without limitation" to ensure that arbitration

occurs. The clause also uses words to express a definitive obligation to arbitrate by stating

that disputes "shall" be arbitrated. The language the parties chose to employ when crafting

their arbitration clause, while plainly indicating arbitration, also demonstrate the parties' clear

intent that any disagreements between the parties would be arbitrated. The Company, by

adopting the Fourth Amendment to the Operating Agreement, agreed to be bound by the

arbitration clause, and all Members agreed that any disputes related to the Company as a

whole would be subject to the arbitration clause, including one Member's request for

production of documents. If we were to agree with HCMG and the dissent that the "any

dispute" phrase must be between individual Members in order for arbitration to apply, such

an interpretation would ignore the language that arbitration is to occur "without limitation"

whenever there is any dispute regarding the Company's services.

       {¶ 16} The record is clear that the Company is an LLC, but its function as an LLC is

premised solely upon its representation of the network of Members. Without the Members,
                                                -6-
                                                                       Butler CA2014-03-082

the Company would not exist. The Company, as a sum of its Members, would have no

reason to exist without its stated purpose to represent the collective interests of its Members

and to enter into agreements on behalf of its Members. As such, we read the language

within the arbitration clause to encompass disputes between two or more individual

Members, as well as any disputes between any individual Member and a collective network

of Members, i.e., the Company.

       {¶ 17} As the Ohio Supreme Court stated, "the overarching issue is whether the

parties agreed to arbitrate the issue." Acad. of Med. of Cincinnati v. Aetna Health, Inc., 108

Ohio St. 3d 185, 2006-Ohio-657, ¶ 19.           A reading of the broad arbitration clause

demonstrates that all Members agreed to arbitrate any disputes that arose between them.

This agreement is evidenced by the Members' signing the Operating Agreement, and the

Company adopting it.      Since HCMG's dispute is between itself and the collection of

Members, we find the arbitration clause binding on HCMG's claim. This is especially true

where Ohio law patently favors arbitrability and where we cannot say with positive assurance

that the clause is not susceptible of an interpretation that covers the asserted dispute.

Moreover, and in response to the reasonable issues raised by the dissent, we recognize that

any such doubts should be construed in favor of arbitrability.

       {¶ 18} After reviewing the record, we find that HCMG's suit is subject to the arbitration

clause, and that the trial court did not err in staying the proceedings and compelling

arbitration. As such, HCMG's sole assignment of error is overruled.

       {¶ 19} Judgment affirmed.


       S. POWELL, J., concurs.


       RINGLAND, P.J., dissents.



                                              -7-
                                                                        Butler CA2014-03-082

       RINGLAND, P.J., dissenting.

       {¶ 20} I respectfully dissent from the majority's decision as I would find that the trial

court erred in holding that the arbitration clause applies to disputes between Members and

the Company.

       {¶ 21} In pertinent part, the arbitration agreement provides that, "[a]ny controversy or

grievance between the Members relating to this Agreement, including without limitation any

dispute concerning the contracted services offered by the Company, shall first be submitted

to the Executive Committee for mediation." The trial court and the majority have interpreted

that clause as applying not only to disputes between Members, but also to disputes between

Members and the Company. I believe that a plain reading of the clause clearly and

unambiguously limits the applicability of the clause to disputes between Members.

       {¶ 22} The term "including without limitation" modifies the entire preceding phrase:

"[a]ny controversy or grievance between the Members." To interpret the "including without

limitation" phrase as modifying only "[a]ny controversy or grievance," would require a

complete grammatical restructuring of the sentence. Where the language of the agreement

expressly states that it applies only to controversies or grievances "between the Members,"

we cannot redraft the sentence to remove that specification, nor ignore it entirely.

       {¶ 23} The majority also finds that the "including without limitation" phrase is inherently

meant to apply to the Company because it references disputes "concerning the contracted

services offered by the Company." However, it is entirely reasonable that two Members

could have a dispute over what services are being offered by the Company without the

Company being a party to the dispute. Therefore, I do not find it inherent that the above

phrase renders the arbitration agreement applicable to the Company. This is especially true

where the preceding phrase specifies who is subject to the agreement and the Company is

not included.
                                               -8-
                                                                        Butler CA2014-03-082

       {¶ 24} In the alternative, the majority also finds that a dispute between a Member and

the Company is in essence a dispute between Members because the Company is comprised

of Members. While it is true that the Company is owned by the Members, it is also true that

"a limited-liability company exists as a separate legal entity, R.C. 1705.01(D)(2)(e) * * *."

Disciplinary Counsel v. Kafele, 108 Ohio St. 3d 283, 2006-Ohio-904, ¶ 18. Thus, limited

liability companies are treated as separate and distinct from their owners. First Merit Bank,

N.A. v. Washington Square Ents., 8th Dist. Cuyahoga No. 88798, 2007-Ohio-3920, ¶15. In

addition, the Company's business decisions are not made by the Members themselves, but

rather by an Executive Committee that is elected by the Members. Finally, the Operating

Agreement itself distinguishes between the Members and the Company. Section 3.4 of the

Operating Agreement states that "[n]o individual Member shall have the right to participate in

the management and control of the Company's business * * *." Accordingly, I cannot find

that a dispute between a Member and the Company, a separate and distinct legal entity, can

be interpreted as a dispute between Members.

       {¶ 25} While I agree with the majority that Ohio law favors arbitration, I do not find that

the clause in the present case is susceptible to an interpretation that covers the asserted

dispute.   I would find that a plain and ordinary reading of the clause clearly and

unambiguously sets forth that it applies only to disputes between Members: a class to which

the Company does not belong.




                                               -9-